EXHIBIT 10.1
 
LICENSE AGREEMENT
between
CANNA-PET, LLC.
and
PEAK BIOPHARMA CORP.
 
THIS LICENSING AGREEMENT (“Agreement”) is entered into as of July 29, 2014, by
CANNA-PET, LLC, a Washington limited liability company, with its corporate
address at 10115 Greenwood Avenue N. 191, Seattle, WA 98133 (“LICENSOR”), and
PEAK BIOPHARMA CORP., a Colorado corporation, with its corporate address at 4450
Arapahoe Ave, Ste 100, Boulder, CO 80303 (“LICENSEE”). LICENSOR and LICENSEE may
also be referred to in this Agreement individually as a “Party” or collectively
as the “Parties.”


RECITALS
 
LICENSOR is the sole owner of the brand name “Canna-Pet” and certain related
intellectual property, including, but not limited to, trademarks and copyrights,
formulations, recipes, production processes and systems, websites, domain names,
customer lists, supplier lists, trade secrets and know-how, and other related
intellectual property (hereinafter collectively called “LICENSED INTELLECTUAL
PROPERTY”), which is currently used by LICENSOR in the conduct of its business
related to production and sale of medical cannabis products made from hemp,
which are intended exclusively for consumption by pets; and
 
LICENSOR has the right to license the LICENSED INTELLECTUAL PROPERTY to others
for use in conjunction with the production and sale of medical cannabis products
for pets; and
 
LICENSEE is the wholly-owned subsidiary of Cannabis Therapy Corp., a Nevada
corporation, and has expertise in research and development of anti-inflammatory
medical products and has the capability to provide manufacturing and marketing
support for products currently being manufactured and sold by LICENSOR using the
LICENSED INTELLECTUAL PROPERTY; and
 
LICENSEE is desirous of licensing exclusive rights for use of the LICENSED
INTELLECTUAL PROPERTY and LICENSOR is willing to license the LICENSED
INTELLECTUAL PROPERTY to LICENSEE for the purposes and on the terms specified
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing, and in express reliance on
the mutual covenants and conditions contained herein, the Parties agree as
follows:


ARTICLE 1 – TERM OF AGREEMENT


The term of this Agreement shall commence on date hereof and shall continue in
accordance with the terms of this Agreement.


ARTICLE 2 – DEFINED TERMS


Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for all purposes of the
Agreement, and the definitions of such terms are equally applicable both to the
singular and the plural forms:
 
2.1. “Affiliate” means any business entity more than 50% owned by Licensee, any
business entity which owns more than 50% of Licensee, or any business entity
that is more than 50% owned by a business entity that owns more than 50% of
Licensee.
 
2.2. “Licensed Intellectual Property” shall mean the brand name “Canna-Pet” and
certain related intellectual property, including, but not limited to, the
“Canna-Pet” trademark, any other trademarks and copyrights, formulations,
recipes, production processes and systems, websites, customer lists, supplier
lists, trade secrets and know-how, and other related intellectual property and
proprietary information which is currently used by LICENSOR in the conduct of
its business related to production and sale of medical cannabis products made
from hemp and low-THC cannabis plants which are intended for consumption by
pets.
 
2.3. “JOINTLY OWNED INTELLECTUAL PROPERTY” means intellectual property that is
developed jointly by the parties, and includes any derivatives or improvements
to LICENSED INTELLECTUAL PROPERTY created by LICENSEE.
 
2.4 "Proprietary Information" shall be defined in accordance with the definition
contained in the Mutual Nondisclosure Agreement.
 
2.5. "Territory" means worldwide.
 
ARTICLE 3 – RELATIONSHIP OF THE PARTIES
 
3.1. LICENSOR and LICENSEE shall act as independent contractors in the
performance of this Agreement, and neither Party shall act as agent for or
partner of the other Party without the consent of the other Party. Nothing in
this Agreement shall be deemed to constitute, create, give effect to or
otherwise recognize a joint venture, partnership, or formal business entity of
any kind, and the rights and obligations of the Parties shall be limited to
those expressly set forth herein. Nothing contained in this Agreement shall be
construed as providing for the sharing of profits or losses arising out of the
efforts of either or both Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2. Subject to the provisions of Section 3.3, and except as provided therein,
this Agreement has been entered into solely for the benefit of the Parties and
is not intended to create any legal, equitable, or beneficial interest in any
third party, or to vest in any third party, any interest with respect to the
enforce­ment or performance of this Agreement. The Parties agree that no third
party has any legal interest in this Agreement, or in any dispute arising
hereunder, and that no third party is a necessary or indispensable party to any
action or proceeding for the resolution of such disputes. The Parties further
agree not to assert in any such proceeding that any third party is necessary or
indispensable to such proceeding or to a determination of the relief to be
granted therein.
 
3.3. In conjunction with the execution of this Agreement, and as a condition
thereto, LICENSEE shall enter into a Consulting Agreement with Daniel Goldfarb,
pursuant to which Goldfarb shall provide consulting services, assistance,
guidance and training to LICENSEE relating to the suppliers, formulations,
recipes, production processes and systems, customers, sales, technology and
know-how which is part of the LICENSED INTELLECTUAL PROPERTY, for purposes of
assisting LICENSEE in implementing the provisions of this Agreement and engaging
in business operations and activities using the LICENSED INTELLECTUAL PROPERTY.
The Consulting Agreement shall specify that such services will be provided by
Goldfarb at such times as reasonably requested by LICENSEE during the transition
period of up to 6 months following the execution of this Agreement, and
periodically thereafter, as needed.
 
ARTICLE 4 – LICENSE GRANT
 
4.1. Grant. The LICENSED INTELLECTUAL PROPERTY is being provided to LICENSEE
under the terms of this License Agreement for use by LICENSEE. LICENSOR hereby
grants, and LICENSEE accepts, a perpetual, exclusive, worldwide license to use
the LICENSED INTELLECTUAL PROPERTY in conjunction with production and sale of
medical cannabis products made from hemp and low-THC cannabis plants.
 
4.2. Support. LICENSOR is responsible for taking all reasonably necessary and
appropriate actions to complete the transfer of technology, know-how, methods,
product specifications, etc comprising the LICENSED INTELLECTUAL PROPERTY, and
for providing continuous support/guidance/tech transfer to LICENSEE during the
transition period of up to 6 months following execution of this Agreement, and
periodically thereafter, as needed. Notwithstanding the foregoing provisions of
this Section 4.2, it is the intention of the Parties that the support
obligations of LICENSOR under this Section 4.2, shall be fulfilled by Daniel
Goldfarb, individually, pursuant to, and in accordance with the provisions of
the Consulting Agreement referenced in Section 3.3 hereof.
 
4.3. Intellectual Property Rights. All intellectual property rights in and to
the LICENSED INTELLECTUAL PROPERTY shall remain the property of LICENSOR,
exclusively. LICENSEE shall have no rights, title or interest in or to the
LICENSED INTELLECTUAL PROPERTY except as expressly set forth in this Agreement.
 
4.4. Licensee may extend the license granted herein to any third party if such
third party consents to be bound by this Agreement to the same extent as
Licensee, subject to notice to LICENSOR.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 5 – PROTECTION OF PROPRIETARY INFORMATION
 
5.1. Mutual Nondisclosure Agreement. Intellectual Property and Proprietary
Information disclosed hereunder shall be defined and protected in accordance
with this Agreement and the Mutual Nondisclosure Agreement between the Parties
dated June 3rd, 2014, a copy of which is attached hereto as Exhibit A, and
incorporated herein by this reference.
 
5.2. Ownership. The LICENSED INTELLECTUAL PROPERTY and other Proprietary
Information of LICENSOR shall remain confidential and the sole and exclusive
proprietary property of LICENSOR.
 
5.3. Confidentiality. LICENSEE shall not disclose, provide or otherwise make
available the LICENSED INTELLECTUAL PROPERTY of LICENSOR to any person, other
than authorized employees, subcontractors, vendors and suppliers of LICENSEE who
have signed agreements with LICENSEE providing for the protection of the
Proprietary Information. LICENSEE shall also protect the LICENSED INTELLECTUAL
PROPERTY through instructions to its employees, access limitations, and the
like, no less securely than if it were LICENSEE's own intellectual property.
 
ARTICLE 6 – LICENSE FEES AND PAYMENT
 
6.1. License Fee. LICENSEE shall pay LICENSOR as consideration for the grant
herein a License Fee in the form of a royalty calculated on the basis of the
gross proceeds received by LICENSEE from sales of products manufactured,
marketed or sold by the LICENSEE using the LICENSED INTELLECTUAL PROPERTY or
using JOINTLY OWNED INTELLECTUAL PROPERTY. The royalty shall be calculated and
paid on a quarterly basis using calendar quarters ending March 31, June 30,
September 30 and December 31 each year, and shall be equal to fifteen percent
(15%) of the first $1,000,000 of gross proceeds received by LICENSEE during the
quarter and ten percent (10%) on gross proceeds in excess of $1,000,000 received
by LICENSEE during the quarter. On or before the date, which is 45 days
following the end of each calendar quarter, LICENSEE shall calculate the amount
of the royalty due to LICENSOR for that quarter and shall make payment in full
of such amount to LICENSOR. For purposes of calculating the amount of royalty
due for each quarter, “gross proceeds” shall not include amounts received by
LICENSEE as payment for any and all taxes, duties, governmental charges, sales
expenses, freight or shipping charges, and the like. Payments shall be
accompanied by a quarterly statement prepared by LICENSEE summarizing the
calculations used by LICENSEE in determining the royalty due and payable for
that quarter.
 
6.2. Minimum Annual License Fees. In order to maintain this Agreement in full
force and effect, the total annual royalties payable by LICENSEE to LICENSOR
under the terms of this Agreement shall be not less than the following amounts:
 
Time Period
 
Minimum Annual License Fee and Activity
 
Date of execution of this Agreement through December 31, 2014
 
15 Press releases and promotional activities
 
January 1, 2015 through December 31, 2015
    (1 )
January 1, 2016 through December 31, 2016
    (2 )
January 1, 2017 through December 31, 2017
    (2 )
January 1, 2018 through December 31, 2018
    (2 )
January 1, 2019 through December 31, 2019
    (2 )
January 1, 2020 through December 31, 2020, and all succeeding years
    (3 )

______________
(1) Calculated based on gross proceeds (as defined in Section 6.1) equal to 2X
the verifiable sales of Canna-Pet products, for the calendar year ended December
31, 2014, with royalties equal to 15% on gross proceeds of up to $4,000,000 for
the year and 10% on gross proceeds in excess of $4,000,000.
 
 
4

--------------------------------------------------------------------------------

 
 
(2) Calculated based on gross proceeds (as defined in Section 6.1) equal to 115%
of the amount of gross proceeds used to calculate the minimum royalty for the
prior calendar year ended December 31, starting with the year 2015.
 
(3) The Minimum Annual Royalty for the calendar year beginning January 1, 2020,
and for all subsequent calendar years shall be equal to the Minimum Annual
Royalty calculated for the calendar year ended December 31, 2019.
 
All royalty payments made by LICENSEE during any calendar year pursuant to
Section 6.1 shall be credited against the Minimum Annual Royalty Amounts due and
payable by LICENSEE for such year pursuant to this Section 6.2. In the event the
aggregate amount of royalties payable by LICENSEE pursuant to Section 6.1 for
any calendar year are not sufficient to satisfy the Minimum Annual Royalty
obligation of LICENSEE for that year pursuant to Section 6.2, LICENSEE shall be
obligated to pay the unpaid balance of the Minimum Royalty Amount to LICENSOR on
or before January 31st.
 
6.3. Records. LICENSEE agrees to keep full, accurate, and complete records and
books of account respecting its sales of products manufactured, marketed and
sold using the LICENSED INTELLECTUAL PROPERTY, and LICENSEE further agrees to
make such records and books of account available to LICENSOR, or third party
auditor, upon request and LICENSOR, or its auditor, shall have the right, on an
annual basis during the term of this Agreement, to examine such books and
records during reasonable business hours for the purpose of determining the
accuracy of the quarterly statements and the royalty payments provided for
herein. All cost associated with such examination shall be borne by the LICENSOR
(this does not include the reasonable time required for LICENSEE personnel to
assist LICENSOR with this examination).
 
6.4. Taxes and Other Charges. LICENSEE shall be responsible for paying all (i)
sales, use, excise, value-added, or other tax or governmental charges or
assessments imposed on the sales of products manufactured, marketed or sold by
LICENSEE using the LICENSED INTELLECTUAL PROPERTY hereunder, (ii) freight,
insurance and installation charges, and (iii) import or export duties or like
charges.
 
ARTICLE 7 – INFRINGEMENT
 
7.1. LICENSOR shall defend, at its own expense, any action against either
LICENSOR or LICENSEE based on a claim that the LICENSED INTELLECTUAL PROPERTY
infringes a United States or foreign patent, or United States or foreign
copyright or involves misappropriation of a trade secret. LICENSOR will pay such
damages or costs as are finally awarded against LICENSOR or LICENSEE for such
infringement or misappropriation provided that LICENSEE gives LICENSOR: (a)
prompt written notice of any such action and of all prior related claims; (b)
sole control of the defense and settlement of such action; and (c) full
cooperation (at LICENSOR’s expense) in any defense or settlement. LICENSOR shall
not be liable for any fees, costs or damages incurred without such prior written
notice, control and cooperation.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2. Exclusive Remedy. Should any LICENSED INTELLECTUAL PROPERTY become, or in
LICENSEE's opinion be likely to become, the subject of a claim of infringement
or trade secret misappropriation as set forth in Article 7.1 above, LICENSEE
shall give prompt written notice to LICENSOR of the existence or likelihood of
filing of a claim for infringement or trade secret misappropriation. Upon
receipt of such written notice, LICENSOR, at its option and expense shall
either: (a) obtain for LICENSEE the right to continue using the LICENSED
INTELLECTUAL PROPERTY free of any claim of infringement or misappropriation; (b)
replace or modify the LICENSED INTELLECTUAL PROPERTY so its use becomes
non-infringing or otherwise lawful; or (c) terminate this License Agreement with
respect to the infringing portion of the LICENSED INTELLECTUAL PROPERTY. In the
event that LICENSOR elects to terminate this License Agreement, LICENSEE shall
proceed to return any and all Intellectual Property provided to LICENSEE by
LICENSOR.
 
7.3. Disclaimer of Liability. LICENSEE shall have no liability for any claim of
infringement of a patent, copyright or other intellectual property right or
trade secret misappropriation, based on the use of the LICENSED INTELLECTUAL
PROPERTY under this License Agreement.
 
7.4. Exclusive Remedy. This ARTICLE 7 states LICENSEE’S exclusive remedy and
LICENSOR’S sole liability for the LICENSED INTELLECTUAL PROPERTY infringing on
the intellectual property rights of third parties or constituting a
misappropriation of the trade secrets of third parties.
 
ARTICLE 8 – INDEMNITY
 
8.1. LICENSOR shall fully indemnify and hold harmless LICENSEE from and against
any and all claims, damages, demands, suits, actions, judgments, liabilities,
defaults, or costs and expenses, including court costs and reasonable fees of
outside counsel, arising from or related to claims made against LICENSEE
alleging infringement, misuse, or misappropriation of third party Intellectual
Property due to LICENSEE’S use of the LICENSED INTELLECTUAL PROPERTY for pets in
any reasonable manner. This indemnity does not extend to JOINTLY OWNED
INTELLECTUAL PROPERTY.
 
8.2. In no event shall the LICENSEE be liable to LICENSOR or any third party for
any special, punitive, exemplary, indirect, incidental or consequential damages
(including, without limitation, loss of goodwill, loss of profits or revenues,
loss of use and business interruption) arising from the use or sale of LICENSED
INTELLECTUAL PROPERTY that are claimed to be incurred by LICENSOR or any third
party whether such claim arises under contract, tort (including strict
liability), indemnity or other theory or law, even if LICENSEE has been advised
of the possibility of such damages unless such damages are a result of
LICENSEE’s wilful misconduct or gross negligence.
 
ARTICLE 9 – DEFAULT AND TERMINATION
 
9.1. Mutual Agreement. The Parties may terminate this Agreement by mutual
consent in writing.
 
9.2. Termination By LICENSEE: LICENSEE may terminate this Agreement at any time
upon not less than 90 days prior written notice to LICENSOR.
 
 
6

--------------------------------------------------------------------------------

 
 
9.3. Default. LICENSOR may, by written notice to LICENSEE, terminate this
Agreement if any of the following events occur:
 
(i) the failure of LICENSEE to pay LICENSOR in full the License Fee described in
Section 6.1 within fifteen (15) days after LICENSEE receives written notice that
payment is overdue, provided that there is no good faith dispute over the fees
or charges; or
 
(ii) the failure of LICENSEE to pay LICENSOR the Minimum Annual License Fee for
any year as described in Section 6.2 within fifteen (15) days after LICENSEE
receives written notice that payment is overdue, provided that there is no good
faith dispute over the total amount due; or
 
(iii) any breach of any material term or obligation of this Agreement if not
remedied within thirty (30) days after LICENSEE receives written notice of such
breach, provided that this time will be extended to the extent LICENSEE has made
a good faith effort to resolve any such breach; or
 
(iv) LICENSEE is sold and its successor is unwilling to assume LICENSEE’s
obligation under this Agreement, or refuses to enter into an Assumption of
Obligations agreement; or
 
(v) LICENSEE ceases doing business as a going concern.
 
9.4. Termination. LICENSEE’s right to use the LICENSED INTELLECTUAL PROPERTY
shall cease upon termination under Article 9.1, 9.2 or 9.3, without further
action. Within fifteen (15) days of such termination, LICENSEE shall return to
LICENSOR the LICENSED INTELLECTUAL PROPERTY, including the original and all
copies, together with a certification by a duly authorized representative of
LICENSEE that all copies not returned have been destroyed.
 
9.5. No Waiver. Termination shall be in addition to, and not a waiver of, any
remedy available to either Party at law, equity or under this Agreement.
 
9.6. Survival. Notwithstanding the foregoing, the provisions of Articles 3
(Relationship of the Parties), 5 (Protection of Proprietary Information), 7
(Infringement), 8 (Indemnity), and 14 (Governing Law and Language) shall survive
any termination.
 
ARTICLE 10 – ENTIRE AGREEMENT
 
This Agreement supersedes all prior oral and written agreements and
understandings between the Parties related to the subject matter hereof, and
constitutes the complete and exclusive statement of such agreement as of the
date of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 11 - HEADINGS AND COUNTERPARTS
 
11.1. The section headings contained in this Agreement are for convenience and
reference only, and shall not, in any way, affect the interpretation of this
Agreement.
 
11.2. This Agreement may be executed in one or more counterparts, any or all of
which constitute one and the same instrument.
 
ARTICLE 12 – ASSIGNMENT
 
Except as provided in Section 4.4 hereof, the Parties may not assign or transfer
their rights or obligations in this Agreement (by operation of law or
otherwise), in whole or in part, to any person or entity without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided, however, that either Party may assign such rights or
obligations to (a) a successor or surviving corporation resulting from a merger,
consolidation, sale of assets or stock or other corporate reorganization, or (b)
its parent, its parent's subsidiaries or other affiliates, upon condition that
the assignee will assume all of the Party’s obligations hereunder. Any attempt
to do so without such written approval shall render this Agreement, including
the license granted hereunder, void.
 
ARTICLE 13 – NOTICES
 
All notices, authorizations, and requests required or permitted by this
Agreement shall be in writing and shall be deemed given (i) five days after
being deposited in the U.S. mail, postage prepaid, certified or registered,
return receipt requested; or (ii) one day after being sent by overnight courier,
charges prepaid, with a confirming fax; or (iii) when delivered personally, to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by such Party by like notice):
 
If to LICENSOR:
 
Canna-Pet, LLC
10115 Greenwood Avenue N. 191
Seattle, WA 98133
Fax 206.973.3994
 
If to LICENSEE:
 
Peak BioPharma Corp.
Attn Soren Mogelsvang
4450 Arapahoe Ave, Ste 100
Boulder, CO 80303
Fax 303.415.2500
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 14 - GOVERNING LAW AND LANGUAGE
 
 Regardless of its place of negotiation, execution, or performance, this
Agreement shall be enforced and interpreted in accordance with the laws of the
State of Colorado, without regard to that state’s choice of law statutes and
provisions, as well as in accordance with applicable federal procurement law as
enunciated in decisions of administrative boards and the federal courts.
 
ARTICLE 15 – SEVERABILITY
 
If any term, provision, covenant or condition of this Agreement is held invalid
or unenforceable for any reason, the remaining provisions of this Agreement
shall continue in full force and effect as if this Agreement had been executed
with the invalid portion eliminated, provided the effectiveness of the remaining
portions of this Agreement will not defeat the overall intent of the Parties. In
such a situation, the Parties agree, to the extent legal and possible, to
incorporate a replacement provision to accomplish the originally intended
effect.
 
ARTICLE 16 – PUBLICITY AND NEWS RELEASES
 
By execution of this Agreement, LICENSOR acknowledges that LICENSEE, as a public
company obligated to file periodic reports with the U.S. Securities and Exchange
Commission, may be required, to publicly disclose information regarding the
execution and the terms and conditions of this Agreement. LICENSOR further
acknowledges that LICENSEE may from time to time voluntarily elect to issue
press releases and other public announcements concerning this Agreement and any
business activities undertaken by LICENSEE in accordance with, and in reliance
upon the terms of this Agreement. LICENSEE shall not be required to obtain prior
approval from LICENSOR to release of any such public disclosure, press release
or other public announcement. LICENSOR further acknowledges and agrees that,
except as otherwise required by law or regulation, LICENSOR shall not release or
issue any news release, public announcement, or other information regarding
either the execution or the terms and conditions of this Agreement, without the
express prior written approval of LICENSEE. Such approval shall not be
unreasonably withheld.
 
ARTICLE 17 – MODIFICATIONS AND WAIVERS
 
17.1. This Agreement, including any and all exhibits, shall not be amended or
modified, nor shall any waiver of any right hereunder be effective unless set
forth in a document executed by duly authorized representatives of the Parties.
 
17.2. The failure to exercise any right under this Agreement shall not be deemed
to be a waiver of such right, and shall not affect the right to enforce each and
every right hereof.
 
17.3. The waiver of any breach of any term, provision, covenant or condition
herein contained shall not be deemed to be a waiver of any (a) subsequent breach
of such term, provision, covenant or condition or (b) other term, provision,
covenant, or condition.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 18 – PRODUCT CHANGES AND IMPROVEMENTS
 
In the event Intellectual Property is developed jointly by the Parties (to
include any development by LICENSEE using the LICENSED INTELLECTUAL PROPERTY)
during the performance of this Agreement, the ownership of such Intellectual
Property shall be determined according to principles of United States patent
law. The Parties agree to negotiate in good faith toward an Intellectual
Property management agreement to define their respective rights and obligations
with respect to legal protection, payment of expenses, licensing and
infringement of any Intellectual Property which is jointly owned by the Parties.
Any Party that does not bear its proportionate share of expenses in securing and
maintaining patent protection on jointly owned Intellectual Property in any
particular country or countries shall surrender its joint ownership under any
resulting patents in such country or countries. LICENSEE agrees to pay LICENSOR
royalties for JOINTLY OWNED INTELLECTUAL PROPERTY in accordance with Article 6
of this Agreement.
 
ARTICLE 19 - ENTIRE UNDERSTANDING
 
This Agreement represents the complete understanding and agreement between the
parties relative to the subject matter hereof, and it supersedes and replaces
any and all previous understandings and agreements between the parties relative
to the subject matter hereof, whether oral or written.
 
(signature page to follow)
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate originals by each Party’s duly authorized representative effective as
of the day and year last written below.
                                                                                

LICENSOR:    
LICENSEE:                                                                                 
             
CANNA-PET, LLC,
a Washington Limited Liability Company
 
PEAK BIOPHARMA CORP,
a Colorado corporation
              By:
/s/ Dan Goldfarb
  By:
/s/ Soren Mogelsvang
 

 
 
11

--------------------------------------------------------------------------------